Title: To Thomas Jefferson from James Cheetham, 15 May 1805
From: Cheetham, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New-york May 15. 1805.
                  
                  Your letter of the 11th Inst. came duly to hand. The Condescending explanation which it contains in respect to Mr. Alexander Richards, to whom Mr. Barnes, your agent, had written on the subject of it, was altogether unnecessary to Convince me of your readiness to do in this, as in all other Cases, what is right. It is my duty, however, to state to you that Mr Richards has not paid to me the $13. which you mention. I am personally acquainted with that Gentleman. He is one of my Subscribers. He left this City on the 5th. Inst. with his family, to settle in the County of St. Lawrence, in this State. He discharged the trifle which he owed to me the day before he went, but said not a word in relation to any Commands from Mr. Barnes. Excuse, Sir, the trouble which I have given you, and believe me 
                  With perfect esteem, your sincere friend,
                  
                     James Cheetham 
                     
                  
               